Citation Nr: 1522904	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  11-10 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, status post discectomy at L3-4 and L4-5, evaluated as 10 percent disabling prior to November 2, 2010, and from January 1, 2011.

2.  Entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity.

3.  Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from March 2004 to November 2007.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the Veteran's claim for increased ratings for his service-connected back and hypertension disabilities.  The Veteran's April 2011 substantive appeal was specifically limited to the matter of an increased rating for his back disability; the rating for hypertension was not appealed.  

In a March 2011 rating decision, the RO granted a temporary total rating based on surgical or other treatment necessitating convalescence for the Veteran's back disability, effective from November 2, 2010 to January 1, 2011.  Because this is the highest rating assignable, the period during which the total rating was in effect will not be addressed by the Board.

Also in March 2011, the RO granted 10 percent disability evaluations for the Veteran's left and right lower extremity radiculopathy, effective from November 2, 2010.  The rating for his lower extremity radiculopathy is part and parcel of his claim for an increased rating for his back disability and is, thus, properly before the Board.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2014).  

A January 2013 rating decision denied the Veteran's claim for service connection for a hip disability.  He submitted a timely notice of disagreement and a statement of the case was issued in November 2013.  However, a substantive appeal is not of record.  Consequently, this issue is not before the Board.

(The decision below addresses the Veteran's claims for higher ratings until February 13, 2014.  The question of higher ratings for the back disability and radiculopathy of the lower extremities from February 13, 2014, is addressed in the remand that follows the decision.)


FINDINGS OF FACT

1.  Prior to November 2, 2010 and from January 1, 2011 to February 13, 2014, the Veteran's back disability was manifested by functional losses tantamount to forward flexion of the thoracolumbar spine limited to between 30 and 60 degrees, but without incapacitating episodes or neurologic impairment other than radiculopathy of the right and left lower extremities.

2.  Disability tantamount to moderate incomplete paralysis of the left and right sciatic nerves was shown prior to February 13, 2014.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for the orthopedic manifestations of the Veteran's back disability are met prior to November 2, 2010 and from January 1, 2011 to February 13, 2014.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Code 5243 (2014).

2.  The criteria for separate 20 percent ratings for radiculopathy of the left and right lower extremities are met prior to February 13, 2014.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.71a, 4.124a, Diagnostic Code 8520 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his possession that pertains to the claim.  Pub.L. 112-154, §§ 504(a)(1)-(2) (codified at 38 U.S.C.A. § 5103(a)); 38 C.F.R. § 3.159(b)(1) (2014).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Adequate VCAA notice in an increased rating claim requires that the claimant be told that, to substantiate a claim the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; that should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); vacated and remanded in part Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In a February 2010 and November 2012 letters, the AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the letters, the Veteran was informed of how VA determines disability ratings and effective dates, and was given the notice required by Vazquez-Flores.

VA has obtained all available records, including service treatment records, and VA and non-VA medical records.  The Veteran underwent VA examinations in April 2010 and December 2012.  The examination reports are of record and include findings necessary to apply the pertinent rating criteria.

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

In the case of an increased rating, a claimant may also experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. at 49. 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Veteran's statements describing the symptoms of his service-connected disabilities are deemed competent.  These statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion lost due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. Mitchell v. Shinseki, 25 Vet App 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  These provisions are not for consideration where the veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

Back disabilities are rated under a general rating formula for rating spine disabilities, and the provisions of 38 C.F.R. § 4.71a provide the following rating criteria:  a 100 percent evaluation is appropriate for unfavorable ankylosis of the entire spine; a 50 percent evaluation is appropriate for unfavorable ankylosis of the entire thoracolumbar spine; and a 40 percent evaluation for favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less. 

A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 10 percent is warranted where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or a combined range of motion of thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spine contour; or, vertebral body fracture with loss of 50 percent or more of the  height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

These evaluations are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  

Note (1) under the general rating formula directs that any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

Normal range of thoracolumbar motion is flexion to 90 degrees, and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2014). 

The combined range of motion above refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See General Rating Formula, Note (2). 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Under Diagnostic Code 5243 (intervertebral disc syndrome (IVDS)), Note 6 directs that IVDS is to be evaluated under the General Rating Formula for Disease and Injuries of the Spine or under the formula for rating based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, a 10 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.

With incapacitating episodes having a total duration of four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted.  A 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id. 

Note (1):  For purposes of evaluations under 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician

Note (2):  If IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

The evidence reflects that the Veteran's service-connected back disability has been manifested by chronic severe low back pain that radiates to his extremities, limitation of motion of the thoracolumbar spine with pain sometimes throughout the entire range of motion, and decreased sensation, in the lower extremities, and occasional incapacitating flare ups of severe back symptoms

Although the Veteran reported that his back symptoms had forced him to sit or lie down, the evidence does not reflect that he ever experienced any incapacitating episodes of IVDS as they are defined in the applicable regulations during the claim period.  The notations of such incapacitating attacks were based on the Veteran's report of having to sit or lie down and not on the regulatory definition that requires that there be bed rest prescribed by a physician. 

The Veteran has not reported, and the record does not otherwise reflect, that he has been prescribed bed rest.  Thus, a higher rating is not available on the basis of incapacitating episodes at any time during the appeal period.

Prior to November 2, 2010 and from January 1, 2011 to February 13, 2014, the Veteran has never expressly been found to have limitation of forward flexion to 60 degrees or less.  The April 2010 VA examiner reported limitation of forward flexion to 70 degrees.  However, in February 2011, a private physical therapy record shows that forward flexion was to "50%" from December 10, 2010 to January 4, 2011.  The Board interprets this as 50 percent of normal range of forward flexion, that is to 45 degrees (90 degrees being normal).

The Veteran has also been shown to have significant functional limitation, as he described in his January 27, 2010 claim and his October to December 2010 log.  Notably, the April 2010 VA examiner reported objective evidence of pain with forward flexion at 70 degrees, with an inability to squat and toe walk, evidencing reduced functional capacity due to pain.  The examiner also noted that the Veteran used a cane most of the time, and that the back disability interfered with the Veteran's daily activities of walking and sitting.  

A May 2010 VA primary care record notes the Veteran's report of flare-ups when he tended to overdo with yard work.  He had radiating pain down the back of his legs.  There was tenderness to the lumbar spine, increased pain in the lower back and buttocks with twisting and bending, and single leg reflex caused pain.

A July 2010 VA neurosurgery consultation report shows a complaint of back pain and bilateral lower extremity pain mostly at the anterolateral thigh, the left greater than the right.  The assessment was lumbar stenosis/radiculopathy.

An August 2010 VA physical therapy record includes the Veteran's complaint of decreased range of motion and constant sharp pain to his lumbar spine with occasional radiating pain down to his feet.  He felt as if he waddled when he walked.  Forward flexion was to 90 degrees.

September and October 2010 VA physical therapy records show that the Veteran was referred for back and bilateral lower extremity pain.  

In November 2010, the Veteran underwent a L5-S1 minimally invasive discectomy for lumbar stenosis and left lower extremity radiculopathy, performed by VA.  When seen two weeks after his surgery, he had back and bilateral lower extremity pain.

A June 2011 VA physical therapy record reflects that the Veteran requested therapy because of increased low back pain and bilateral lower extremity pain.  He used a cane occasionally.  His gait reflected a lateral trunk sway due to hip problems that caused more hip pain.

Although the examiners did not quantify the additional limitation of motion due to functional losses, the findings are commensurate with limitation of forward flexion to between 30 and 60 degrees.  Hence, a 20 percent disability rating is warranted prior to November 2, 2010 and from January 1, 2011 to February 13, 2014.

There is no evidence that the Veteran's service-connected back disability has been manifested by disability tantamount to forward flexion to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Ankylosis, whether favorable or unfavorable, involves fixation of the spine.  General Rating Formula for Diseases and Injuries of the Spine, Note (5).  The 2010 examination and subsequent clinical records show that he had significant thoracolumbar spine motion.

There are also no neurologic abnormalities, other than the already service-connected right and left lower extremity disabilities, warranting a separate compensable evaluation prior to February 13, 2014.  Nor has any bowel or bladder impairment been identified.  Nor were there reports of incapacitating episodes such as to warrant a higher rating. 

The April 2010 VA examination report describes the Veteran's report of daily, constant back pain, that he rated as an 8 to 10 out of 10 on a pain scale, that sitting immediately aggravated his back disability, and that he used a cane most of the time.  

Further, in his October 2010 journal entries, the Veteran reported that sitting for several hours caused severe pain, he was unable to walk because he could not use his left leg to walk, he almost fell while walking, and he was unable to function well at all.  Additionally, in February 2011, the private physical therapy record reflects that the Veteran had low back pain that radiated to his right leg with numbness in both thighs and occasional weakness, an antalgic gait, and forward flexion to 50 percent (45 degrees).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 and the Deluca case have been considered, as well as Burton, supra, providing a basis for assigning a 20 percent rating under Diagnostic Code 5243.  See also Mitchell, supra.

Accordingly, giving the Veteran the benefit of the doubt, a 20 percent rating, but no higher, is warranted for the orthopedic manifestations of his service-connected back disability prior to November 2, 2010 and from January 1, 2011 to February 13, 2014.  The benefit of the doubt has been resolved in his favor.  38 U.S.C.A. § 5107(b).

With regard to the neurologic manifestations associated with the Veteran's low back disability, examinations have revealed radiculopathy involving both lower extremities, without atrophy or bowel or bladder problems.

Left and right lower extremity radiculopathy associated with degenerative disc disease of the lumbar spine has been evaluated as 10 percent disabling.  Both disabilities are evaluated under Diagnostic Code 8520, which addresses sciatic nerve paralysis.

Disability involving a neurological disorder is ordinarily rated in proportion to the impairment of motor, sensory, or mental function.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. §§ 4.120 , 4.124a (2014).

Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis resulting in the foot dangling and dropping, no possible active movement of muscles below the knee, and weakened or (very rarely) lost flexion of the knee.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

In January 2010, the Veteran reported that his leg pain caused him to lose his balance and he was unable to fully wash his lower extremities in the shower because he lost his balance.

The April 2010 VA examination report shows that the Veteran had severe back pain with radiation to both legs, the sides of both thighs and lateral calves to his feet, and occasional numbness of the anterior left thigh.  Deep tendon reflexes were 1+, bilaterally, with decreased strength and normal sensation.  

The Veteran was able to walk one block and used a cane.  There was decreased strength in his lower extremities, the left more than the right, with no evidence of muscle atrophy.  Sensation in the right lower extremity was decreased to light touch, pinprick, and vibration.  Chronic back pain and radiculopathy associated with disease of the lumbar spine was diagnosed.

A May 2010 VA neurosurgery clinic record includes the Veteran's complaints of radiating pain.  September and October 2010 VA physical therapy records note some hamstring weakness, bilaterally, and weakness with plantar flexion on the left and dorsiflexion on the right.

The Veteran's October to December 2010 log includes complaints of low back pain that radiated into his lower extremities.  He lost his balance due to back pain and stumbled, nearly falling due to low back pain and right leg symptoms.  The Veteran had radiating pain into his lower extremities.  In December 2010, after his November 2010 lumbar spine surgery, he reported numbness and tingling in his legs with occasional sharp pain in his low back to the right.

A February 2011 private physical therapy record shows the Veteran had low back pain that radiated to his right leg with numbness to both thighs and occasional weakness.  He had an antalgic gait.  A May 2011 magnetic resonance image (MRI) report shows disc protrusion and probable nerve root impingement.  Although a March 21, 2013 VA primary care note indicates that the Veteran's gait was improved.

The record shows that, until February 13, 2014, the Veteran had symptoms essentially commensurate with moderate neurological impairment of the right and left lower extremities.  In April 2010, the VA examiner found that the Veteran's lower extremities reflected diminished reflexes and decreased strength, with no atrophy and normal sensation and, in the July 2010 neurosurgical evaluation, sensation was decreased in both lower extremities.  After the Veteran's November 2010 surgery, radiating pain with numbness to both thighs, occasional weakness, and an abnormal gait, were noted in the February 2011 private physical therapy record.

It appears that the Veteran has had such symptomatology on an intermittent basis throughout the period since he filed his increased rating claim until February 13, 2014.  However, there is no evidence of muscle atrophy or weakened strength commensurate with moderately severe incomplete paralysis such as to warrant a 40 percent rating under Diagnostic Code 8520 at any time prior to February 13, 2014.

Resolving the benefit of the doubt in the Veteran's favor, the Board finds that 20 percent ratings, but no higher, are warranted for his right and left lower extremity radiculopathy prior to February 13, 2014.  38 U.S.C.A. § 5107(b); See generally Gilbert v. Derwinski, supra.

The Board has also considered whether the Veteran's orthopedic and neurologic manifestations of his back disability present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, the Veteran's back disability is manifested by chronic pain and limitation of motion, and his lower extremity radiculopathy is manifested by radiating pain and diminished or absent reflexes.  These manifestations are specifically contemplated in the rating criteria and thereby encompass all of the manifestations of the back and lower extremity disabilities.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  Id.; see also Thun v. Peake, 22 Vet. App. at 111.


ORDER

A 20 percent rating is granted for degenerative disc disease of the lumbar spine, status post discectomy at L3-L4 and L4-L5 prior to November 2, 2010 and from January 1, 2011 to February 13, 2014, subject to the law and regulations governing the award of monetary benefits.  

A 20 percent rating for radiculopathy of the left lower extremity is granted prior to February 13, 2014, subject to the law and regulations governing the award of monetary benefits.  

A 20 percent rating for radiculopathy of the right lower extremity is granted prior to February 13, 2014, subject to the law and regulations governing the award of monetary benefits.  


REMAND

A February 13, 2014 VA examiner reported that the Veteran did not have flare ups and flare ups did not impact function of the Veteran's lumbar spine.  Forward flexion was to 90 degrees with no evidence of painful motion, but there was a complaint of "tightness."  No additional limitation of range of motion after repetition was noted.  Nevertheless, the examiner also reported that the Veteran had functional loss that was less movement than normal, as well as pain on movement.  See February 2014 VA examination report at pages 4-5.  The examiner did not, however, indicate whether there was additional functional limitation in terms of the degree of additional limitation due to lumbar spine pain.  Consequently, the examination report does not meet the requirements imposed by Mitchell v. Shinseki, 25 Vet. App. at 32 (where pain is noted on range-of-motion testing, the examiner is required to specify whether there is additional functional loss due to pain).

Accordingly, the case is REMANDED for the following action:

1.  Ask the February 13, 2014 VA examiner to review the claims file and provide an opinion as to whether there was any additional functional limitation of the lumbar spine in terms of the degree of additional limitation due to weakened movement, excess fatigability, and pain.  The examiner should, based on the 2014 examination findings and any recollection of the Veteran's physical status at the time of examination, indicate the level of impairment caused by all functional 

losses.  This should be stated in terms of additional loss of motion (beyond what was shown clinically).  

2.  Thereafter, an examination should be scheduled to ascertain the current level of impairment caused by the back disability and lower extremity radiculopathy since February 13, 2014.  The examiner should report whether there is additional limitation of function of the back due to weakened movement, excess fatigability, incoordination, flare-ups, and/or pain.  All functional losses, including due to flare-ups, should be equated to additional loss of motion (beyond what is shown clinically).  

Findings should also be made with regard to radiculopathy affecting each lower extremity.  The nerves affected or seemingly affected should be identified and the impairment for each should be characterized as "mild," "moderate," "moderately severe," or "severe" incomplete paralysis, or complete paralysis.  

3.  If a benefit sought remains denied, issue a supplemental statement of the case.  After providing the Veteran and his representative time to respond, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


